Citation Nr: 1409168	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-38 111A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease of the thoracolumbar spine, currently evaluated as 20 percent disabling from April 3, 2009.

2.  Entitlement to an increased evaluation for headaches, evaluated as 10 percent disabling from February 15, 2006, and currently evaluated as 30 percent disabling from June 3, 2011

3.  Entitlement to a higher initial evaluation for paralysis of the sciatic nerve, currently evaluated as 10 percent disabling from June 3, 2011.

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1980 to April 2000.

These matters come before the Board of Veterans' Appeals (the Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008 the Veteran's file was transferred to the RO in Houston, Texas.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that proceeding has been associated with the claims file.

During the pendency of the appeal, the RO issued a July 2011 rating decision which granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability, and continued the Veteran's 10 percent disabling evaluation of neuroma, thenar branch of the median nerve with impingement of the superficial branch of the ulnar nerve at Guyon's canal of the left hand.  The decision with respect to those issues was deemed a complete grant of the benefits sought on appeal, and thus the issues are no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  During the Veteran's August 18, 2013 travel board hearing, he indicated receiving private treatment for his headaches from his neurologist Dr. Albrecht, and for his headaches and back pain from Dr. Hanna.  Records from these physicians are not in the claims file.  Because the aforementioned records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board advises the Veteran that he is obligated to cooperate fully with VA's efforts to obtain such records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

Additionally, the Veteran was last afforded a VA examination in August 2011.  During his August 2013 travel board hearing, the Veteran stated that his conditions on appeal had worsened since his August 2011 VA examination.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's low back, headache, and sciatic nerve disabilities is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disabilities currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's low back, headache, and sciatic nerve disabilities should be obtained.  All records received should be associated with the claims file.

3.  Request the Veteran furnish all dates and places of treatment for conditions related to his low back, headache, and sciatic nerve disabilities, to include records from Dr. Albrecht and Dr. Hanna.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of the Veteran's low back, headache, and left sciatic nerve disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the low back examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis or doctor-prescribed bedrest.

The examiner should note all neurologic abnormalities and diagnoses, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected back disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

5.  Conduct any development deemed necessary for the adjudication of the TDIU claim.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


